DETAILED ACTION
This action is in response to communications filed 1/12/2022:
Claims 1-17 and 20-22 are pending
Claims 18-19 are cancelled
35 USC 112b rejections are withdrawn

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed 1/12/2022, with respect to claims 1-17 and 20-22 have been fully considered and are persuasive.  The rejection of 10/26/2021 has been withdrawn. 

Response to Amendment
Allowable Subject Matter
Claims 1-17 and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claims 1, 9, and 16-17, the prior art or combination thereof fails to disclose and make obvious the invention as a whole. Specifically, Laaksonen and Avendano, fail to explicitly teach the amended limitations as a whole. For example, they fail to explicitly teach “wherein at least one classification, of the respective classifications, of at least one audio source of the one or more audio sources is based on: 2Appl. No.: 16/960,750 Reply to Office Action of: 10/26/2021 
whether the at least one audio source is located in a zoomed field of view defined with the zoom factor, and whether the at least one audio source is located in an unzoomed field of view, wherein b illustrates the same scene as FIG. 3a with an example overlay 351 of what the user would see at a specific zoom value in the same direction. Here, the birds 305 are no longer part of the user's current view. They have been cropped outside the user's view. The ship 307, while remaining at its original distance, on the other hand now appears to have come much closer to the user (occupying now perhaps 20% of the user's horizontal angle of view). There are thus are now at least three types of audio sources.
Type 1:
Audio sources inside the current zoomed-in crop region (and also therefore also the default region). Such as ship 307 in FIGS. 3a and 3 b.
Type 2:
Audio sources inside the current default view but outside the current zoomed-in crop region. Such as birds 305 in FIGS. 3a and 3 b.
Type 3:
Audio sources outside the current default view (and therefore also outside the zoomed-in crop region). Such as objects 301 and 303 in FIGS. 3a and 3 b.”

Based on the amended limitations, specification, and drawings provided by the applicant, Laaksonen at best teaches the zoomed field of view (Fig. 5, zoomed in portion of the entire sound scene as shown on recording device 10) the unzoomed field of view (Fig. 5, the remaining sound scene minus what’s shown on recording device 10) and fails to show that the two fields of view at least partially overlap, as currently amended. Avendano also fails to make up for the deficiencies of Laaksonen. 
The respective dependent claims are also allowable as they depend upon an allowable parent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Mon-Fri: 7:30AM-5:00PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QIN ZHU/Primary Examiner, Art Unit 2651